441 N.W.2d 906 (1989)
232 Neb. 752
Sillis Jim OSBORNE, Appellant,
v.
BUCK'S MOVING & STORAGE, INC., Appellee.
No. 88-991.
Supreme Court of Nebraska.
June 30, 1989.
Thomas R. Lamb, of Berry, Anderson, Creager & Wittstruck, P.C., for appellant.
John R. Hoffert, of Knudsen, Berkheimer, Richardson & Endacott, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT and FAHRNBRUCH, JJ.
SHANAHAN, Justice.
On rehearing, the Nebraska Workers' Compensation Court dismissed the petition of Sillis Jim Osborne because Osborne failed to prove that his "injuries ... were the result of an accident which arose out of and in the course of his employment." Osborne appeals, claiming that the judgment of the Workers' Compensation Court is incorrect.
"Findings of fact made by the Nebraska Workers' Compensation Court after rehearing have the same force and effect as a jury verdict in a civil case. [Citations omitted.] In testing the sufficiency of evidence to support findings of fact made by the Nebraska Workers' Compensation Court after rehearing, the evidence must be considered in the light most favorable to the successful party.